Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000063
                                                        05-JUN-2012
                                                        02:10 PM



                           SCWC-11-0000063

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                       SANDRA M. HEFFELFINGER,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (ICA NO. CAAP-11-0000063; CR. NO. 09-1-1889)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (by: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ., and
     Circuit Judge Nishimura, in place of Duffy, J., recused)

        Petitioner/Defendant-Appellant Sandra M. Heffelfinger’s

application for writ of certiorari, filed on April 23, 2012, is

hereby rejected.

        DATED: Honolulu, Hawai#i, June 5, 2012.


Taryn R. Tomasa,                /s/ Mark E. Recktenwald
Deputy Public Defender,
on the application for          /s/ Paula A. Nakayama
Petitioner/Defendant-
Appellant.                      /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Rhonda A. Nishimura